DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 17-25, 27-34 and 36-39 are pending as amended on 5/14/21.
Claims 17-23 (non-elected invention) and claims 29-31 and 38 (non-elected species) stand withdrawn from consideration.
No new grounds of rejection have been set forth. The rejections below have been modified solely to reflect the cancellation of claim 26. Therefore, the present action is properly made final. 
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 24, 25, 27, 28, 32, 34, 36, 37 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al (JP 2000319389; included machine translation cited herein) in view of Alvino (US 3730941).
As to claims 24, 25, 27, 28, 32 and 34, Echigo discloses a method to provide a polyimide coating having good physical properties [0006]. 
As to instant (a): 
Echigo teaches adding tetracarboxylic acid to water, followed by addition of diamine to water, thereby forming a homogeneous solution of salt dissolved in water. Echigo teaches a preferred ratio of 0.95-1.05 moles of tetracarboxylic acid, because the 
As to instant (b):
Echigo discloses applying the aqueous solution on a substrate (including by using a bar coater, corresponding to drawing a film as presently recited in claim 28) and drying to remove solvent [0022, paragraph bridging pp 4-5]. The application on a substrate disclosed by Echigo corresponds to the presently recited processing step (and particularly, to drying the coating prior to polycondensation, as recited in claim 27).
As to instant (c): 
Echigo discloses performing imidization by heating the coating film to a temperature of 300-350 C [0022, paragraph bridging pp 4-5], which corresponds to polycondensation by heating (at a temperature higher than the solid state polymerization temperature) to give a cured polyimide coating, as presently recited. 
As to the tetracarboxylic acid:
Echigo discloses that the tetracarboxylic acid has the following structure (see original, page 4): 

    PNG
    media_image1.png
    120
    336
    media_image1.png
    Greyscale
,
wherein R’ is aromatic or aliphatic and R”1 and R”2 can be hydrogen [0007]. Echigo discloses a variety of suitable R’ structures, including (see original, p 6)

    PNG
    media_image2.png
    189
    532
    media_image2.png
    Greyscale
,
however, Echigo fails to specifically name and R’ structure corresponding to tetrahydrofurantetracarboxylic acid (i.e.,  
    PNG
    media_image3.png
    127
    175
    media_image3.png
    Greyscale
).
Alvino discloses that imide polymers prepared by use of tetrahydrofurantetracarboxylic dianhydride provide films having good adhesive properties and are nearly colorless (col 1, lines 16-19). Alvino teaches that the aliphatic bonds together with the heterocyclic oxygen give the distinctive properties (col 4, lines 21-23). 
In light of Echigo’s disclosure of various types of suitable R’ structures which can be selected to provide the polyimide coating, including both aromatic and nonaromatic, the person having ordinary skill in the art would have understood how to vary the R’ structure when performing the process described by Echigo, and would have had a reasonable expectation of success in doing so. In particular, in light of Alvino, the person having ordinary skill in the art would have been motivated to select a structure having a tetrahydrofuran moiety as the R’ structure of Echigo (i.e., as in tetrahydrofurantetracarboxylic acid) in order to provide a polyimide suitable for applications which require improved adhesion and/or colorlessness. It would have been 
    PNG
    media_image3.png
    127
    175
    media_image3.png
    Greyscale
, as disclosed by Alvino, in order to provide Echigo’s coating with the desired properties associated with the monomers (e.g., improved adhesion and/or colorlessness).
As to claims 36, 37 and 39, modified Echigo suggests a method according to claim 34, as set forth above. With regard to the diamine, Echigo discloses utilizing a diamine according to formula (1) (see original, p 4), and discloses various suitable “R” groups, including –(CH2)2- (see p 6 of original), which corresponds to ethylenediamine, as recited in claim 36. When producing a polyimide according to the method of modified Echigo, it would have been obvious to the person having ordinary skill in the art to have utilized any diamine according to Echigo’s formula (1), including a diamine having a –(CH2)2- R group, as disclosed by Echigo. Case law has established that it is prima facie obvious to choose from a finite number of identified, predictable solutions with a reasonable expectation of success. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (E). A salt of ethylenediamine and tetrahydrofurantetracarboxylic acid and resulting polyimide, as formed in the method suggested by modified Echigo, correspond to the salt and polyimide recited in claims 37 and 39. 

Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Echigo et al (JP 2000319389; included machine translation cited herein) in view of Alvino (US 3730941), and further in view of Jeol (US 2014/0342628) and Grolman et al (WO 2013/014236).
The rejection over Echigo and Alvino above is incorporated here by reference.
Modified Echigo suggests a method according to claim 32, as set forth above. 
Echigo fails to specifically teach precipitation of the salt by addition of organic solvent for storage prior to polycondensation. 
Jeol teaches a polyimide obtained by polymerization of an ammonium carboxylate salt [0018, 0023]. With regard to the formation and recovery of solid salt (prior to polymerization), Jeol names water as a solvent for the salt [0139], and teaches that where the salt is dissolved in solution, it is possible to recover it by causing it to precipitate by addition of a nonsolvent [0141]. The person having ordinary skill in the art would have recognized that recovery of a solid salt from a solution would facilitate storage and transport to a different location for subsequent polymerization. If evidence is needed to establish that this concept was known in the art, Grolman discloses that, for a similar process (involving utilizing diamine/dicarboxylic salts as starting materials for polyamides, p 1, lines 3-9), storing times of aqueous salt solutions are limited due to unwanted polymerization, and shipping caustic hazardous aqueous solutions is dangerous. Grolman teaches that stable, free flowing powder recovered by adding a non-solvent to the solution is easily shipped for use at remove locations (p 1, lines 16-27). 
In light of the teachings of Jeol and Grolman, the person having ordinary skill in the art would have been motivated to add a non-solvent (i.e., organic solvent) to an aqueous ammonium carboxylate solution (ultimately intended for polymerization) in .

Response to Arguments
Applicant's arguments filed 5/14/2021 have been fully considered. 
Applicant’s amendment has overcome the previously set forth rejection under 35 USC 112(b). 
Applicant argues (paragraph bridging pp 8-9) that one would not have looked to Alvino to modify Echigo because Echigo uses an aqueous solution of a salt, and Alvino does not teach a polyimide preparation method which involves a salt. However, the methods disclosed in both Echigo and Alvino ultimately produce a polyimide polymer, and Echigo discloses a preparation method which improves upon known polyamic acid solution methods (such as disclosed in Alvino) [0002]. Echigo discloses that polyimides are utilized as adhesives [0002], and therefore one would have been motivated to prepare a polyimide, as disclosed by Echigo, utilizing a monomer which was known in the art to improve properties of polyimides intended to be used as adhesives. As established in the rejection of record, Alvino discloses such a monomer. Therefore, Applicant’s argument that one would not have been motivated to combine Echigo and 
Applicant argues (p 8) that while Echigo generally discloses aqueous solutions of salts of diamine (DA) and tetracarboxylic acid (TCA), Echigo’s disclosure encompasses 732 possible salts, only one of which is exemplified and found to be water soluble. Applicant argues that Echigo’s allegation that all of the other salts from the other possible DAs and TCAs would be water soluble is unsubstantiated and incorrect. 
In support of the argument, Applicant argues (p 9) that a test of 135 salts encompassed by Echigo demonstrates that a majority of the combinations which Echigo discloses to be water soluble will probably not be water soluble, particularly aromatic salts. Applicant argues that, therefore, it would not have been expected based on Echigo that the combination of tetrahydrofuran-TCA would be water soluble. 
Applicant’s argument has been fully considered. However:
The Austrian Application cited by Applicant which contains the 135 salt solubility tests is not published and is not prior art, and therefore, the subject matter disclosed therein would not have been available to the person having ordinary skill in the art at the time the present invention was filed. Because the data relied on by Applicant (to establish that one would have expected insolubility of Echigo’s salts) was not available as prior art and does not represent knowledge which would have been possessed by the person having ordinary skill in the art, the Austrian application fails to establish that one having ordinary skill in the art would have expected the majority of Echigo’s salt combinations to be insoluble in water. Therefore, the examiner maintains that one would 
To the extent that Applicant is relying on the data within the Austrian Application to establish that the presently claimed subject matter is associated with unexpected results, any evidence submitted to traverse the rejection or objection on a basis not otherwise provided for must be by way of an oath or declaration. See MPEP 716, 716.02(g) and 37 CFR 1.132. Therefore, if Applicant wishes to rely on the solubility data cited in the remarks filed 5/14/21 to establish that the claimed invention has unexpected properties, Applicant must submit the data by way of an oath or declaration under 37 CFR 1.132.
The examiner further notes that water solubility was assessed in the Austrian application by stirring for 15 minutes. No salt formation temperature is indicated. In contrast, Echigo discloses that the liquid may be in a suspended state immediately after diamine addition, and dissolves in water as salt formation progresses [0022]. Echigo further teaches heating to promote salt formation (the temperature is preferably 5-90 C). The Austrian document does not provide any indication that attempts were made to promote salt formation, such as by increasing the amount of time and/or temperature of salt formation. Therefore, the fact that Applicant did not achieve water solubility by stirring for 15 minutes (likely at room temperature) does not establish that Echigo discloses some TCA/DA combinations which are not capable of forming aqueous salt solutions. 
Furthermore, even if Applicant does establish that some of the possible combinations of Echigo’s TCA and Echigo’s DA compounds form salts which are not capable of forming aqueous salt solutions:
 Given that Echigo teaches that the disclosed TCA and DA compounds can be combined to form water soluble salts, one would have had a reasonable expectation of success in forming an aqueous salt solution by combining a TCA named by Echigo with a DA named by Echigo. Echigo further discloses TCA compounds having a variety of formulas, including compounds having aromatic rings and aliphatic rings. Therefore, one would have had a reasonable basis to conclude that Echigo’s disclosed aqueous homogeneous salt solution could be successfully formed from TCA compounds having a variety of chemical structures. In other words, one would have had a reasonable expectation of success in forming an aqueous salt solution by combining a DA named by Echigo with a TCA having a structure substantially similar to a TCA named by Echigo (such as Alvino’s THF-TCA).
Applicant alleges that some combinations of TCA and DA form water insoluble salts, and therefore, Applicant argues (p 10) that one would not have been able to predict the solubility of a salt of THF-TCA and DA because the solubility of TCA/DAs cannot be predicted. However at best, Applicant may be able to demonstrate that some combinations of Echigo’s TCA and DA compounds form salts which are not capable of dissolving in water. Based on Echigo’s disclosure, one would have had a reasonable expectation of success in preparing soluble aqueous salts of TCA and DA, while insoluble aqueous salts of TCA and DA would have been unexpected by the person having ordinary skill in the art. Applicant has shown that a salt of THF-TCA and DA expected property based on Echigo’s disclosure: solubility in water. Therefore, Applicant’s argument (that it would have been unexpected based on Echigo and Alvino that a combination of THF-TCA with a DA would be water soluble) is not found persuasive.
Additional comments:
Applicant states (p 9) that all of the salts tested in which at least one aromatic reaction partner was used were not water soluble. However, this statement appears to be inaccurate: all of the TCA salts with m-xylylenediamine (an aromatic diamine reaction partner) were found to be water soluble, and several salts wherein the TCA is benzophenone-TCA (an aromatic TCA partner) are water soluble (Table 6). 
The Austrian application finds that a salt of THF-TCA and m-xylenediamine (Table 1, C5) is both water soluble and “derivable from prior art.” To the extent that Applicant is acknowledging that a salt of THF-TCA and m-xylylenediamine is obvious in view of the prior art, it is noted that many of the present claims are not limited in terms of the structure of the “polyamine,” and therefore encompass salts of THF-TCA and m-xylylenediamine.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/RACHEL KAHN/Primary Examiner, Art Unit 1766